Citation Nr: 1712284	
Decision Date: 04/17/17    Archive Date: 04/26/17

DOCKET NO.  12-02 078	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for degenerative joint disease of the left knee from June 16, 2003, to June 9, 2015, and entitlement to an evaluation in excess of 30 percent from August 1, 2016, for degenerative joint disease of the left knee, status post lateral meniscectomy with focal osteopenia.

2.  Entitlement to an evaluation in excess of 10 percent for degenerative joint disease of the right knee.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU).

REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Saikh, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1963 to August 1966.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from September 2010 and May 2016 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama (hereinafter, Agency of Original Jurisdiction (AOJ)).

The September 2010 rating decision continued the evaluations of 10 percent assigned for the Veteran's left and right knee disabilities.  In May 2016, the Veteran was assigned an evaluation of 100 percent for his left knee for a knee replacement surgery, effective June 9, 2015, for a period of 13 months.  He was then assigned a 30 percent rating from August 1, 2016, the first of the month following the 13 month time period. 

In October 2016, the Veteran testified at a Board videoconference hearing held at the Montgomery, Alabama RO.  A transcript of the hearing is of record.

The Board notes that in Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that a claim for a TDIU due to service-connected disability is part and parcel of an increased rating claim when such claim is raised by the record.  During the October 2016 hearing, the Veteran asserted that he was unemployable due to his service-connected disabilities.  In light of the Court's holding in Rice, the Board has considered the TDIU claim as part of the pending increased rating claim.  The Board has listed the TDIU issue as a separate claim on the title page for procedural purposes.

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action, on his part, is required.

REMAND

Bilateral Knee Disabilities

The Veteran contends that the severity of his bilateral knee disabilities exceeds the current ratings assigned under Diagnostic Codes (DCs) 5003, 5260, and 5055.  The Veteran underwent a VA examination in April 2016 to assess the severity of his bilateral knee disabilities, however a new examination is required to comply with recent developments in the law.  The United States Court of Appeals for Veterans Claims (Court) in Correia v. McDonald, 28 Vet. App. 158 (2016), held that the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  See 38 C.F.R. § 4.59.  Thus, the Court's holding in Correia establishes additional requirements that must be met prior to finding that a VA examination is adequate.  The most recent VA examination report from April 2016 reveals that range of motion testing in passive motion, weight-bearing, and nonweight-bearing situations were not conducted.  In light of Correia, the April 2016 VA examination is insufficient, and the Veteran must be provided a new VA examination, which provides findings with regards to range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing. 

TDIU

The Veteran also testified during the October 2016 hearing that his knee disabilities affected his painting business, which he established after his retirement in order to cover his living expenses.  His business was affected because he had difficulty climbing ladders, and because he had to postpone contracts whenever flare-ups occurred.  Thus, the issue of employability has been raised by the Veteran's testimony and requires further development.

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding, relevant treatment records, including Social Security Administration (SSA) records that have not yet been obtained and private treatment records, and associate them with the claims file.

2.  Send the Veteran a notification letter informing him of the factors relevant to establishing a TDIU claim.  Enclose with the letter, a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability.  

3.  Thereafter, the Veteran should be afforded a VA examination to address the current severity of his bilateral knee disabilities.  In addition to the necessary findings, the VA examination must include:

     (1) Range of motion testing for both knees in the following areas: active motion, passive motion, weight-bearing, and nonweight-bearing;

     (2) If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so;

     (3) The examiner should then note any functional limitations caused by the bilateral knee disabilities, including the level of functional impairment in sedentary and non-sedentary occupations.

4.  After completing the actions detailed above, readjudicate the claims remaining on appeal.  If the claims remain denied, a supplemental statement of the case (SSOC) must be provided to the Veteran and his representative.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
T. MAINELLI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

